 

Exhibit 10.1

 

THIRD AMENDMENT TO

BINDING ACQUISITION LETTER OF INTENT

 

THIS THIRD AMENDMENT TO BINDING ACQUISITION LETTER OF INTENT (this “Amendment”),
effective as of the 6th day of November 2020 (the “Effective Date”), is made by
and between Pressure BioSciences, Inc., a Massachusetts corporation (“PBIO”),
and Cannaworx, Inc., a Nevada corporation (“CWX”).

 

WITNESSETH:

 

WHEREAS, PBIO and CWX entered into that certain Binding Acquisition Letter of
Intent dated April 29, 2020 (the “Binding LOI”), to that certain First Amendment
to Binding Acquisition Letter of Intent dated July 6, 2020 (the “First Amended
LOI”), and to that certain Second Amendment to Binding Letter of Intent dated
October 1, 2020, pursuant to which the parties agreed to negotiate definitive
documentation to enter into a merger or acquisition pursuant to which CWX will
become a wholly owned subsidiary of PBIO (the “Transaction”);

 

WHEREAS, pursuant to the Binding Agreement provision of the Binding LOI, either
party could terminate the Binding LOI if definitive documentation regarding the
Transaction was not executed by June 30, 2020;

 

WHEREAS, pursuant to the Executive Dealing provision of the Binding LOI, the
exclusivity period with regards to each of PBIO and CWX being prohibited from
negotiating a controlling interest transaction with any third party expired on
June 30, 2020; and

 

WHEREAS, pursuant to the First Amended LOI, PBIO and CWX extended the June 30,
2020 deadline to July 31, 2020 with two 30-day automatic extensions (the “Second
Amended LOI”).

 

WHEREAS, pursuant to the Second Amended LOI, PBIO and CWX extended the September
30, 2020 deadline to October 31, 2020.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained in
this Amendment, in the Binding LOI, in the First Amended LOI, in the Second
Amended LOI, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties hereto mutually agree, and
covenant as follows:

 

  1. Capitalized Terms. All capitalized terms used herein but not otherwise
defined herein shall have the meaning ascribed to them in the Binding LOI.      
  2. Extension of October 31, 2020 Date. The October 31, 2020 deadline (reached
after the extension in the Second Amended LOI) in the Binding Agreement and
Exclusive Dealing provisions of the Binding LOI is hereby extended to December
31, 2020 (the “Third Amended LOI”). However, this Third Amendment shall expire
if CWX doesn’t receive $335,000 for certain obligations to its Immunazin asset,
by November 16, 2020. The closing of the Transaction shall be subject to the
agreement by both parties of the financial condition of both parties.

 

 

 

 

  3. Governing Law. This amendment shall be construed in accordance with the
laws of the State of New York without giving effect to any choice of conflict of
law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than the State of New York.         4. Severability. If any provision of this
Amendment, of the application thereof to any person or circumstance, shall, for
any reason and to any extent, be invalid or unenforceable, the remainder of this
Amendment and the application of such provision to such persons or circumstances
shall not be affected thereby, but rather shall be enforced to the greatest
extend permitted by applicable law.         5. Counterparts. This Amendment may
be executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument.         6. Continuing Effect of Binding LOI. Except
as modified by this Amendment, the Binding LOI shall continue in full force and
effect in accordance with its terms. To the extent of any conflict between the
terms of this Amendment and the terms of the Binding LOI, the terms of this
Amendment shall control.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to effective a
so the Effective Date.

 

  Pressure BioSciences Inc.,   a Massachusetts corporation         By:      
Richard T. Schumacher     President & CEO         CANNAWORX, INC.,   a Nevada
corporation         By:     Name:     Title:  

 

 

 